The opinion of the court was delivered by
ROSS, Ch. J.
The company organized under the charter granted to the Western Vermont Bailroad Company, November 5, 1815, by the terms of the charter was to be dissolved and be*6come void, unless within five years from the passage of the act, the company built and put in operation ten miles of its road. This the company did not do; but within the five years, November 6,1849, the legislature passed an act amending and extending the charter granted by the act of November 5, 1845. The act extending the original charter, gave the company three years from the passage of the extending act to commence the construction of its road and five years in which to complete it. The act granting the charter never became void by its terms. Before the time arrived for that to take effect, the legislature gave the company farther time, in which to build its road. Erom the passage of the extending act the original act was to be read, as though the provisions of the extending act were incorporated into it. The original act did not become void, but enlarged and modified by the extending act. By the extending act the charter was made subject to all general laws, then in force, or thereafter passed. On November 18, 1849, the legislature passed a general law relating to railroad corporations, which was not to become operative until December 1,1850. The charter of the Western Yermont Railroad Company did not become subject to this law until that date. Both the charter and this general law had provisions, somewhat variant from each other, relative to the appointment and proceedings of commissioners, appointed to appraise the damages of the land owners whose lands should be taken for the purposes of the railroad. The company could proceed according to the provisions of its charter, in taking and appraising lands necessary to be taken for its road, until the general law became operative. It cannot be that the legislature, while requiring the company to complete its road in five years, or lose that right, intended, by making it subject to any general law, to leave it without any provisions for taking the necessary land of owners with whom they could not agree. Hence, before December 1, 1850, when the general law on this subject became operative, the company might procure the appointment of commissioners, by the judges of the county court, *7and the commissioners so appointed might proceed in appraising the damages sustained by the land owners agreeably to the original charter. The bill alleges that the commissioners who undertook to act in the appraisal of the land taken from Walter-Ross, were appointed by the county court within and for the county of Rutland, but the answer states they were appointed by the judges of the county court for that county. By the stipulation this allegation of the answer is to be taken to be true for the purposes of this trial. Hence the commissioners who undertook to act in the matter of taking and appraising the lands of Walter Ross were properly appointed and had authority to act, at the time they undertook to. act in Noverm her, 1850, in defining and appraising the lands necessary to be taken from the lands owned by. Walter. Ross. But being a tribunal of special and limited jurisdiction, and their proceedings relating to the exercise of the right of eminent domain, in taking the property of Walter Ross without his consent, it was necessary that they should proceed in the exercise of their power, strictly in accordance with the provisions of the charter. Without so proceeding they would not obtain and retain jurisdiction to condemn his land. The charter required that they should give him fifteen days notice of the time and place of making the appraisement. The giving of this notice was requisite to obtain jurisdiction over him, — he being a resident of the State, — so that they could render a judgment which would bind him personally; In the award which was recorded, the commissioners say that they gave Walter Ross only three days notice and that he did not ap- - pear. After stating that he did not appear, the commissioners say, “ And having viewed said premises and heard said parties in the matter, &e.” It is contended by the defendant that by this it is to be understood that Walter Ross did appear and was heard on the subject of appraisement. If he did appear and was heard on the subject of the appraisment, he would waive the want of requisite notice and submit to the jurisdiction of the commission*8ers 'in the matter. The notice was required to be given that he might have an opportunity to be heard; Hence, if he actually appeared and was heard the ends to be attained by requiring fifteen days notice would have been attained. But we think the fair construction of the language of the award, “ the said Walter Ross did not appear, and having viewed the premises and heard said parties in the matter ” is that he did not appear and was not heard by the commissioners in the matter of the appraisement, and the words “ said parties ” mean the parties who did appear for the railroad company. Walter Ross not having had the required notice, and not having appeared, the proceedings of the commissioners were without legal force to bind him. The record of the award carried on its face notice to the company and^ to all who took any interest in the road from the company that the proceedings of the commissioners were without legal force from the failure of the commissioners to give the required notice and to acquire jurisdiction to proceed with the appraisement. But the defendant contends that by taking possession of the lands of Walter Ross, by constructing their road thereon, and by having recorded their locating survey and this award their possession extended constructively to the limits of the survey. By the seventh section of the charter, the company did not obtain title or seizin of lands attempted to be condemned by recording the survey. That was but one of the required steps. It must also have it legally appraised, and the money to pay the appraised damages, must be paid or deposited agreeably to the act. When all this was done agreeably to the charter, it is declared, “ then said corporation shall be deemed seized and possessed of such lands so appraised by said commissioners.” Hence the defendants’ and their successors’ possession did not extend beyond such lands of Walter Ross as it actually occupied, and by his possession of that portion of the land covered by the locating survey and award of the commissioners, occupied by Walter Ross, he occupied in his own right. When therefore the defendant en*9tered, subsequently to making the award, into an agreement witli the defendant that he should receive the sum awarded for the land actually fenced and occupied by the defendant for the purposes of its railroad, the parties stood upon that agreement alone, and the possession of each was notice to all of their respective rights. Their respective possessions indicated to all the world their respectiye rights' against each other. Neither party could convey any greater rights than his possession indicated.

The fro forma decree is reversed and cause remanded with a mandate to enter a decree for the orators in accordance with the fray er of the bill.